Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 9-14, 18-20 are allowed. 
 
The drawing replacing fig. 6, and the amendment to specification and abstract submitted on 3/9/2022 have been reviewed and accepted. The objections to drawing and specification have been withdrawn. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended recites the method for console and head wearable display, wherein the console determines expected transmission end time of first session for artificial reality image transmission to head wearable device, and expected process end time to generate additional data associated with the image of artificial reality. Based on determination that expected process end time is larger than the expected transmission end time, the console performs: 
transmitting, by the console to the head wearable display in the first session, timing information indicating the expected process end time, if the expected process end time is larger than the expected transmission end time; configuring, by the console, a wireless communication interface in a sleep mode after the first session until the expected process end time to disable wireless communication between the console and the head wearable display, if the expected process end time is larger than the expected transmission end time; and transmitting, by the console to the head wearable display through a second session after the expected process end time, the additional data, if the expected process end time is larger than the expected transmission end time. 

The prior art on record Kim teaches the timing for sending image data and corresponding metadata in augmented broadcasting stream to a receive terminal. The reference does not teach the head wearable device and based on the processing time being larger than session transmission time, configuring interface in sleep mode until the process end time to disable wireless communication between the console and the receiver device and transmitting the additional data in subsequent session. 

The prior art on record Kobayashi teaches display system including a control device, a first display device, and a second display device, the control device includes a wireless communication section that wirelessly transmits video data, the display system detects deviation between the videos displayed by the OLED units. However, the reference does not teach based on the processing time being larger than session transmission time, configuring interface in sleep mode until the process end time to disable wireless communication between the console and the receiver device and transmitting the additional data in subsequent session.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/12/2022